


Exhibit 10.1


AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT
AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT Agreement, dated July 29, 2014
(this “Amendment No. 1”), is by and among Wells Fargo Bank, National
Association, in its capacity as agent pursuant to the Credit Agreement (as
hereinafter defined) acting for and on behalf of the parties thereto as lenders
(in such capacity, “Agent”), the parties to the Credit Agreement as lenders
(individually, each a “Lender” and collectively, “Lenders”), Hamilton Beach
Brands, Inc., formerly known as Hamilton Beach/Proctor-Silex Inc., a Delaware
corporation (“Parent” or “US Borrower”) and Hamilton Beach Brands Canada, Inc.,
formerly known as Proctor-Silex Canada Inc., an Ontario corporation (“Hamilton
Brands Canada” or “Canadian Borrower”, and together with US Borrower, each
individually a “Borrower” and collectively, “Borrowers”).
W I T N E S S E T H :
WHEREAS, Agent, Lenders and Borrowers have entered into financing arrangements
pursuant to which Lenders (or Agent on behalf of Lenders) have made and may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Amended and Restated Credit Agreement, dated as of May 31,
2012, by and among Agent, Lenders and Borrowers (as the same now exists and is
amended and supplemented pursuant hereto and may hereafter be further amended,
modified, supplemented, extended, renewed, restated or replaced, the “Credit
Agreement”) and the other Loan Documents;
WHEREAS, Borrowers desire to amend certain provisions of the Credit Agreement as
set forth herein, and Agent and Lenders are willing to agree to such amendments
on the terms and subject to the conditions set forth herein;
WHEREAS, by this Amendment No. 1, Agent, Lenders and Borrowers desire and intend
to evidence such amendments;
NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Definitions.


(a)Additional Definition. As used herein or in the Credit Agreement or any of
the other Loan Documents, the term “Amendment No. 1” shall mean Amendment No. 1
to Amended and Restated Credit Agreement, dated July 29, 2014, by and among
Agent, Lenders and Borrowers, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, and
the Credit Agreement and the other Loan Documents shall be deemed and are hereby
amended to include, in addition and not in limitation, such definition.


(b)Amendments to Definitions.


(i)The definition of “Eligible Trademarks Amount” set forth in the Credit
Agreement is hereby deleted in its entirety and replaced with the following:






--------------------------------------------------------------------------------




“Eligible Trademarks Amount” means an amount equal to the lesser of (a)
twenty-five (25%) percent of the most recent appraised fair market value of the
Eligible Trademarks based on a written appraisal and performed by an appraiser
reasonably acceptable to Agent and reviewed and accepted by Agent and (b)
$30,000,000, which amount will amortize on a monthly basis by an amount equal to
such Eligible Trademarks Amount divided by sixty, commencing on September 1,
2014 and on the first (1st) day of each month thereafter. Within eighteen (18)
months after the date of Amendment No. 1, upon request from US Borrower to
Agent, US Borrower shall have a one-time option to increase the Eligible
Trademarks Amount to an amount equal to the lesser of (a) twenty-five (25%)
percent of the most recent appraised fair market value of the Eligible
Trademarks based on a written appraisal conducted after the date of Amendment
No. 1 and performed by an appraiser reasonably acceptable to Agent and reviewed
and accepted by Agent and (b) $30,000,000 (the “Eligible Trademarks Amount
Re-Load”), which amount will amortize on a monthly basis by an amount equal to
such Eligible Trademarks Amount divided by sixty, commencing on the first day of
the first full month after the date of the Eligible Trademarks Amount Re-Load
and on the first (1st) day of each month thereafter; provided, that, (i) on the
date of the Eligible Trademarks Amount Re-Load and after giving effect thereto,
no Default or Event of Default exists or has occurred and is continuing, (ii)
Agent shall have received an updated written appraisal of the Eligible
Trademarks conducted after the date of Amendment No. 1 reasonably satisfactory
to Agent and performed by an appraiser reasonably acceptable to Agent and
reviewed and accepted by Agent, (iii) on the date of the Eligible Trademarks
Amount Re-Load and after giving effect thereto, Excess Availability shall be not
less than $25,000,000, (iv) Excess Availability for each of thirty (30)
consecutive days prior to the date of the Eligible Trademarks Amount Re-Load
shall have been not less than $25,000,000 and (v) Borrowers shall pay to Agent,
for the account of Lenders, or Agent, at its option, may charge the loan account
of Borrowers maintained by Agent, a fee in the amount of $20,000, which fee is
fully earned and payable on the date of the Eligible Trademarks Amount Re-Load
and will constitute part of the Obligations.
(ii)The definition of “Applicable Margin” set forth in the Credit Agreement is
hereby amended by deleting the interest rate grid therein in its entirety and
replacing it with the following:
Level
Average Excess Availability
Applicable Margin Relative to Base Rate Loans (the “Base Rate Margin”)
Applicable Margin Relative to LIBOR Rate Loans, Bankers’ Acceptances and Letter
of Credit Fees (the “LIBOR Rate Margin”)
I
Greater than or equal to $40,000,000
0%
1.50%
II
Less than $40,000,000
0%
1.75%



(iii)The definition of “Applicable Unused Line Fee Percentage” set forth in the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:


“Applicable Unused Line Fee Percentage” means, as of any date of determination,
0.25%.
(iv)The definition of “Maturity Date” set forth in the Credit Agreement is
hereby deleted in its entirety and replaced with the following:


“Maturity Date” means July 29, 2019.
(c)Interpretation. For purposes of this Amendment No. 1, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement as amended by this Amendment No. 1.




--------------------------------------------------------------------------------






2.Letters of Credit. Section 2.11(b)(i) of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:


“(i) the Letter of Credit Usage would exceed $5,000,000, or”.
3.Amendment Fee. In consideration of the amendments set forth herein, Borrowers
shall pay to Agent, for the account of Lenders, or Agent, at its option, may
charge the loan account of Borrowers maintained by Agent, an amendment fee in
the amount of $200,000, which fee is fully earned and payable on the date of
this Amendment No. 1 and shall constitute part of the Obligations.


4.Representations and Warranties. Borrowers, jointly and severally, represent
and warrant with and to Agent and Lenders as follows, which representations and
warranties shall survive the execution and delivery hereof, the truth and
accuracy of, or compliance with each, together with the representations,
warranties and covenants in the other Loan Documents, being a continuing
condition of the making of Loans and providing Letters of Credit to Borrowers:


(a)no Default or Event of Default exists or has occurred and is continuing as of
the date of this Amendment No. 1;


(b)this Amendment No. 1 and each other agreement to be executed and delivered by
Borrowers in connection herewith (together with this Amendment No. 1, the
“Amendment Documents”) has been duly authorized, executed and delivered by all
necessary corporate or organizational action on the part of each Borrower which
is a party and is in full force and effect as of the date hereof, as the case
may be, and the agreements and obligations of each of the Borrowers, as the case
may be, contained herein and therein constitute legal, valid and binding
obligations of each of the Borrowers, enforceable against them in accordance
with their terms, except as enforceability is limited by equitable principals or
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors’ rights generally;


(c)the execution, delivery and performance of this Amendment No. 1 and the other
Amendment Documents (i) are all within each Borrower’s corporate powers and (ii)
are not in contravention of law or the terms of any Borrower’s certificate of
incorporation, bylaws, or other organizational documentation, or any material
indenture, agreement or undertaking to which any Borrower is a party or by which
any Borrower or its property are bound which such contravention could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect; and


(d)all of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents, each as amended hereby, are true and correct in
all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.


5.Conditions Precedent. The amendments contained herein shall only be effective
upon the satisfaction of each of the following conditions precedent in a manner
reasonably satisfactory to Agent:


(a)Agent shall have received counterparts of this Amendment No. 1, duly
authorized, executed and delivered by Borrowers;


(b)Agent shall have received the consent or authorization from such Lenders as
are required for the amendments provided for herein to execute this Amendment
No. 1 on behalf of the Lenders;


(c)On the date hereof and after giving effect to the effectiveness of this
Amendment No. 1, Excess Availability shall not be less than $30,000,000;    


(d)Agent shall have received a field examination, an Inventory appraisal and a
Trademarks appraisal in accordance with the terms of the Credit Agreement, each
in form and substance, and with results, reasonably satisfactory to Agent;


(e)Agent shall have received a true and correct copy of each consent, waiver or
approval (if any) to or of this Amendment No. 1, which any Borrower is required
to obtain from any other Person, and such consent, approval or waiver (if any)
shall be in form and substance reasonably satisfactory to Agent; and






--------------------------------------------------------------------------------




(f)No Default or Event of Default shall exist or have occurred and be
continuing.


6.Effect of this Amendment. Except as expressly set forth herein, no other
amendments, changes or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof and Borrowers shall not be entitled to any other or further amendment by
virtue of the provisions of this Amendment No. 1 or with respect to the subject
matter of this Amendment No. 1. To the extent of conflict between the terms of
this Amendment No. 1 and the other Loan Documents, the terms of this Amendment
No. 1 shall control. The Credit Agreement and this Amendment No. 1 shall be read
and construed as one agreement.


7.Governing Law. The validity, interpretation and enforcement of this Amendment
No. 1 and any dispute arising out of the relationship between the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.


8.Binding Effect. This Amendment No. 1 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.


9.Further Assurances. Borrowers shall execute and deliver such additional
documents and take such additional action as may be reasonably requested by
Agent to effectuate the provisions and purposes of this Amendment No. 1.


10.Entire Agreement. This Amendment No. 1 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.


11.Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 1.


12.Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 1. Any party delivering an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 1, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 1.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.
 
US BORROWER
HAMILTON BEACH BRANDS, INC.
















 
 /s/ James H. Taylor
 
James H. Taylor
 
Vice President and Chief Financial Officer
 
 
 
CANADIAN BORROWER


HAMILTON BEACH BRANDS CANADA, INC.


 
 /s/ James H. Taylor
 
James H. Taylor
 
Vice President and Chief Financial Officer

AGENT AND LENDERS
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent and a Lender
/s/ Sang Kim
Sang Kim
Vice President

                    
WELLS FARGO CAPITAL FINANCE
CORPORATION CANADA, as a Lender
/s/ Sang Kim
Sang Kim
Vice President

    
    
BANK OF AMERICA, N.A., as a Lender
/s/ Stephen L. Hipsman
Stephen L. Hipsman
Senior Vice President



KEYBANK, NATIONAL ASSOCIATION, as a Lender
/s/ Nadine M. Eames
Nadine M. Eames
Vice President



